Title: Continental Congress Second Motion on Evaluation of State Lands for Carrying into Effect Article 8 of the Articles of Confederation, 6 February 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] February 6, 1783
Whereas the carrying into execution the 8th article of the confederation relative to a valuation of land for ascertaining the quotas of each state towards the general expence in a manner consistent with justice to all the members of the Union and with such accuracy as the importance of the subject demands will necessarily be attended with very considerable expence to which the present state of the public finances is inadequate; and whereas in a matter so fundamental in the Confederation, it is essential to the harmony and welfare of the United States that the said article should be carried into effect with great care circumspection and impartiality, and a short delay will be much less pernicious than a defective execution.
Therefore Resolved that Congress are under a necessity of deferring the attempt to a period when the situation of the finances of the United States will admit of the necessary expence for effecting the object with as much precision and equity as possible, and that they will then proceed to such valuation by Commissioners appointed by them and acting under their authority, upon principles uniform throughout the United States.

Resolved that when this valuation is complete Congress will finally adjust the accounts of the United States with the states separately agreeable to that standard making equitable abatements to such states as have been more immediate sufferers by the war; and in the mean time will adhere in the temporary adjustment of those accounts to the proportions established from time to time by the several requisitions of Congress.
Resolved, for the information of Congress in forming an eventual plan that those states which have already made valuations of their lands respectively be requested to transmit to Congress the amount of such valuations with an explanation of the principles on which they have been made.
